Exhibit 10.2

 

RIGHT AGREEMENT

 

This Right Agreement (this “Agreement”) is made as of April 6, 2017 between
Forum Merger Corporation, a Delaware corporation, with offices at 135 East 57th
Street, 8th Floor, New York, New York 10022 (the “Company”), and Continental
Stock Transfer & Trust Company, a New York corporation, with offices at 17
Battery Place, New York, New York 10004 (“Rights Agent”).

 

WHEREAS, the Company is engaged in an initial public offering (the “Offering”)
of units of the Company’s equity securities (each, a “Unit” and collectively,
the “Units”) to EarlyBirdCapital, Inc. (the “Representative”), as representative
of the several underwriters (the “Underwriters”), each such Unit comprised of
one share of Class A common stock of the Company, par value $.0001 per share
(“Common Stock”), one right to receive one-tenth of one share of Common Stock
(each, a “Public Right” and collectively, the “Public Rights”) upon the
happening of an “Exchange Event” (defined herein), and one warrant to purchase
one-half of one share of Common Stock (collectively, the “Public Warrants”), and
in connection therewith, has determined to issue and deliver up to 17,250,000
Public Rights (including up to 2,250,000 Public Rights subject to the
over-allotment option) to public investors in the Offering; and

 

WHEREAS, the Company has entered into that certain Amended and Restated Unit
Purchase Agreement, dated as of April 6, 2017, with Forum Investors I, LLC
(“FII”), pursuant to which the Company will issue and deliver to FII up to an
aggregate of 622,500 Units, including 311,250 warrants (the “Private Warrants”
and together with the Public Warrants, the “Warrants”) and 622,500 rights
underlying such Units (the “Private Rights” and together with the Public Rights,
the “Rights”); and

 

WHEREAS, the Company has entered into that certain Unit Purchase Option, dated
as of April 6, 2017, pursuant to which the Company will issue and deliver to the
Representative an aggregate of 1,125,000 Units, including 562,500 warrants (the
“Purchase Option Warrants” and together with the Private Warrants and the Public
Warrants, the “Warrants”) and 1,125,000 rights underlying such Units (the
“Purchase Option Rights” and together with the Private Rights and the Public
Rights, the “Rights”); and

 

WHEREAS, the Company has filed with the Securities and Exchange Commission
registration statements on Form S-1, File Nos. 333-216842 and 333-217187, and
the prospectus forming a part thereof (collectively, the “Prospectus”), for the
registration under the Securities Act of 1933, as amended, of the Units and each
of the securities comprising the Units, and the shares of Common Stock
underlying the Public Rights; and

 

WHEREAS, the Company desires the Rights Agent to act on behalf of the Company,
and the Rights Agent is willing to so act, in connection with the issuance,
registration, transfer and exchange of the Rights; and

 

WHEREAS, the Company desires to provide for the form and provisions of the
Rights, the terms upon which they shall be issued, and the respective rights,
limitation of rights, and immunities of the Company, the Rights Agent, and the
holders of the Rights; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the Rights, when executed on behalf of the Company and countersigned by or
on behalf of the Rights Agent, as provided herein, the valid, binding and legal
obligations of the Company, and to authorize the execution and delivery of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

1. Appointment of Rights Agent. The Company hereby appoints the Rights Agent to
act as agent for the Company for the Rights, and the Rights Agent hereby accepts
such appointment and agrees to perform the same in accordance with the terms and
conditions set forth in this Agreement.

 



  

 

 

2. Rights.

 

2.1. Form of Right. Each Right shall be issued in registered form only, shall be
in substantially the form of Exhibit A hereto, the provisions of which are
incorporated herein and shall be signed by, or bear the facsimile signature of,
the Chairman of the Board and the Secretary of the Company and shall bear a
facsimile of the Company’s seal. In the event the person whose facsimile
signature has been placed upon any Right shall have ceased to serve in the
capacity in which such person signed the Right before such Right is issued, it
may be issued with the same effect as if he or she had not ceased to be such at
the date of issuance.

 

2.2. Effect of Countersignature. Unless and until countersigned by the Rights
Agent pursuant to this Agreement, a Right shall be invalid and of no effect and
may not be exchanged for shares of Common Stock.

 

2.3. Registration.

 

2.3.1. Right Register. The Rights Agent shall maintain books (“Right Register”)
for the registration of original issuance and the registration of transfer of
the Rights. Upon the initial issuance of the Rights, the Rights Agent shall
issue and register the Rights in the names of the respective holders thereof in
such denominations and otherwise in accordance with instructions delivered to
the Rights Agent by the Company.

 

2.3.2. Registered Holder. Prior to due presentment for registration of transfer
of any Right, the Company and the Rights Agent may deem and treat the person in
whose name such Right shall be registered upon the Right Register (“registered
holder”) as the absolute owner of such Right and of each Right represented
thereby (notwithstanding any notation of ownership or other writing on the Right
Certificate made by anyone other than the Company or the Rights Agent), for the
purpose of the exchange thereof, and for all other purposes, and neither the
Company nor the Rights Agent shall be affected by any notice to the contrary.

 

2.4. Detachability of Rights. The securities comprising the Units, including the
Rights, will not be separately transferable until ten business days following
the earlier to occur of: (i) the 90th day following the date of the Prospectus
or (ii) the announcement by EarlyBirdCapital, Inc. of its intention to allow
separate earlier trading, except that in no event will the securities comprising
the Units be separately tradeable until the Company files a Current Report on
Form 8-K which includes an audited balance sheet reflecting the receipt by the
Company of the gross proceeds of the Offering including the proceeds received by
the Company from the exercise of the over-allotment option, if the
over-allotment option is exercised by the date thereof and the Company issues a
press release and files a Current Report on Form 8-K announcing when such
separate trading shall begin.

 

3. Terms and Exchange of Rights

 

3.1. Rights. Each Right shall entitle the holder thereof to receive one-tenth of
one share of Common Stock upon the happening of an Exchange Event (defined
below). No additional consideration shall be paid by a holder of Rights in order
to receive his, her or its shares of Common Stock upon an Exchange Event as the
purchase price for such shares of Common Stock has been included in the purchase
price for the Units. In no event will the Company be required to net cash settle
the Rights. The provisions of this Section 3.1 may not be modified, amended or
deleted without the prior written consent of the Representative.

 

3.2. Exchange Event. An “Exchange Event” shall occur upon the Company’s
consummation of an initial Business Combination (as defined in the Company’s
Amended and Restated Certificate of Incorporation).

 

3.3. Exchange of Rights.

 

3.3.1. Issuance of Certificates. As soon as practicable upon the occurrence of
an Exchange Event, the Company shall direct holders of the Rights to return
their Rights Certificates to the Rights Agent. Upon receipt of a valid Rights
Certificate, the Company shall issue to the registered holder of such Right(s) a
certificate or certificates for the number of full shares Common Stock to which
he, she or it is entitled, registered in such name or names as may be directed
by him, her or it. Notwithstanding the foregoing, or any provision contained in
this Agreement to the contrary, in no event will the Company be required to net
cash settle the Rights. The Company shall not issue fractional shares upon
exchange of Rights. At the time of an Exchange Event, the Company will either
instruct the Rights Agent to round up to the nearest whole share of Common Stock
or otherwise inform it how fractional shares will be addressed, in accordance
with Section 155 of the Delaware General Corporation Law. Each holder of a Right
will be required to affirmatively convert his, her or its rights in order to
receive the 1/10 of a share underlying each right (without paying any additional
consideration) upon consummation of the Exchange Event. Each holder of a Right
will be required to indicate his, her or its election to convert the Rights into
the underlying shares as well as to return the original certificates evidencing
the Rights to the Company.

 



 2 

 

 

3.3.2. Valid Issuance. All shares of Common Stock issued upon an Exchange Event
in conformity with this Agreement shall be validly issued, fully paid and
nonassessable.

 

3.3.3. Date of Issuance. Each person in whose name any such certificate for
shares of Common Stock is issued shall for all purposes be deemed to have become
the holder of record of such shares on the date of the Exchange Event,
irrespective of the date of delivery of such certificate.

 

3.3.4 Company Not Surviving Following Exchange Event. Upon an Exchange Event in
which the Company does not continue as the publicly held reporting entity, the
definitive agreement will provide for the holders of Rights to receive the same
per share consideration the holders of the shares of Common Stock will receive
in such transaction, for the number of shares such holder is entitled to
pursuant to Section 3.3.1 above.

 

3.5 Duration of Rights. If an Exchange Event does not occur within the time
period set forth in the Company’s Certificate of Incorporation, as the same may
be amended from time to time, the Rights shall expire and shall be worthless.

 

4. Transfer and Exchange of Rights.

 

4.1. Registration of Transfer. The Rights Agent shall register the transfer,
from time to time, of any outstanding Right upon the Right Register, upon
surrender of such Right for transfer, properly endorsed with signatures properly
guaranteed and accompanied by appropriate instructions for transfer. Upon any
such transfer, a new Right representing an equal aggregate number of Rights
shall be issued and the old Right shall be cancelled by the Rights Agent. The
Rights so cancelled shall be delivered by the Rights Agent to the Company from
time to time upon request.

 

4.2. Procedure for Surrender of Rights. Rights may be surrendered to the Rights
Agent, together with a written request for exchange or transfer, and thereupon
the Rights Agent shall issue in exchange therefor one or more new Rights as
requested by the registered holder of the Rights so surrendered, representing an
equal aggregate number of Rights; provided, however, that in the event that a
Right surrendered for transfer bears a restrictive legend, the Rights Agent
shall not cancel such Right and issue new Rights in exchange therefor until the
Rights Agent has received an opinion of counsel for the Company stating that
such transfer may be made and indicating whether the new Rights must also bear a
restrictive legend.

 

4.3. Fractional Rights. The Rights Agent shall not be required to effect any
registration of transfer or exchange which will result in the issuance of a
Right Certificate for a fraction of a Right.

 

4.4. Service Charges. No service charge shall be made for any exchange or
registration of transfer of Rights.

 

4.5. Right Execution and Countersignature. The Rights Agent is hereby authorized
to countersign and to deliver, in accordance with the terms of this Agreement,
the Rights required to be issued pursuant to the provisions of this Section 4,
and the Company, whenever required by the Rights Agent, will supply the Rights
Agent with Rights duly executed on behalf of the Company for such purpose.

 

5. Other Provisions Relating to Rights of Holders of Rights.

 

5.1. No Rights as Shareholder. Until exchange of a Right for shares of Common
Stock as provided for herein, a Right does not entitle the registered holder
thereof to any of the rights of a shareholder of the Company, including, without
limitation, the right to receive dividends, or other distributions, exercise any
preemptive rights to vote or to consent or to receive notice as shareholders in
respect of the meetings of shareholders or the election of directors of the
Company or any other matter.

 



 3 

 

 

5.2. Lost, Stolen, Mutilated, or Destroyed Rights. If any Right is lost, stolen,
mutilated, or destroyed, the Company and the Rights Agent may on such terms as
to indemnity or otherwise as they may in their discretion impose (which shall,
in the case of a mutilated Right, include the surrender thereof), issue a new
Right of like denomination, tenor, and date as the Right so lost, stolen,
mutilated, or destroyed. Any such new Right shall constitute a substitute
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated, or destroyed Right shall be at any time enforceable by
anyone.

 

5.3. Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued shares of Common Stock
that will be sufficient to permit the exchange of all outstanding Rights issued
pursuant to this Agreement.

 

6. Concerning the Rights Agent and Other Matters.

 

6.1. Payment of Taxes. The Company will from time to time promptly pay all taxes
and charges that may be imposed upon the Company or the Rights Agent in respect
of the issuance or delivery of shares of Common Stock upon the exchange of
Rights, but the Company shall not be obligated to pay any transfer taxes in
respect of the Rights or such shares.

 

6.2. Resignation, Consolidation, or Merger of Rights Agent.

 

6.2.1. Appointment of Successor Rights Agent. The Rights Agent, or any successor
to it hereafter appointed, may resign its duties and be discharged from all
further duties and liabilities hereunder after giving sixty (60) days’ notice in
writing to the Company. If the office of the Rights Agent becomes vacant by
resignation or incapacity to act or otherwise, the Company shall appoint in
writing a successor Rights Agent in place of the Rights Agent. If the Company
shall fail to make such appointment within a period of 30 days after it has been
notified in writing of such resignation or incapacity by the Rights Agent or by
the holder of the Right (who shall, with such notice, submit his, her or its
Right for inspection by the Company), then the holder of any Right may apply to
the Supreme Court of the State of New York for the County of New York for the
appointment of a successor Rights Agent at the Company’s cost. Any successor
Rights Agent, whether appointed by the Company or by such court, shall be a
corporation organized and existing under the laws of the State of New York, in
good standing and having its principal office in the Borough of Manhattan, City
and State of New York, and authorized under such laws to exercise corporate
trust powers and subject to supervision or examination by federal or state
authority. After appointment, any successor Rights Agent shall be vested with
all the authority, powers, rights, immunities, duties, and obligations of its
predecessor Rights Agent with like effect as if originally named as Rights Agent
hereunder, without any further act or deed; but if for any reason it becomes
necessary or appropriate, the predecessor Rights Agent shall execute and
deliver, at the expense of the Company, an instrument transferring to such
successor Rights Agent all the authority, powers, and rights of such predecessor
Rights Agent hereunder; and upon request of any successor Rights Agent the
Company shall make, execute, acknowledge, and deliver any and all instruments in
writing for more fully and effectually vesting in and confirming to such
successor Rights Agent all such authority, powers, rights, immunities, duties,
and obligations.

 

6.2.2. Notice of Successor Rights Agent. In the event a successor Rights Agent
shall be appointed, the Company shall give notice thereof to the predecessor
Rights Agent and the transfer agent for the Common Stock not later than the
effective date of any such appointment.

 

6.2.3. Merger or Consolidation of Rights Agent. Any corporation into which the
Rights Agent may be merged or with which it may be consolidated or any
corporation resulting from any merger or consolidation to which the Rights Agent
shall be a party shall be the successor Rights Agent under this Agreement
without any further act.

 



 4 

 

 

6.3. Fees and Expenses of Rights Agent.

 

6.3.1. Remuneration. The Company agrees to pay the Rights Agent reasonable
remuneration for its services as such Rights Agent hereunder and will reimburse
the Rights Agent upon demand for all expenditures that the Rights Agent may
reasonably incur in the execution of its duties hereunder.

 

6.3.2. Further Assurances. The Company agrees to perform, execute, acknowledge,
and deliver or cause to be performed, executed, acknowledged, and delivered all
such further and other acts, instruments, and assurances as may reasonably be
required by the Rights Agent for the carrying out or performing of the
provisions of this Agreement.

 

6.4. Liability of Rights Agent.

 

6.4.1. Reliance on Company Statement. Whenever in the performance of its duties
under this Agreement, the Rights Agent shall deem it necessary or desirable that
any fact or matter be proved or established by the Company prior to taking or
suffering any action hereunder, such fact or matter (unless other evidence in
respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a statement signed by the Chief Executive
Officer, Chief Operating Officer or Chief Financial Officer and delivered to the
Rights Agent. The Rights Agent may rely upon such statement for any action taken
or suffered in good faith by it pursuant to the provisions of this Agreement.

 

6.4.2. Indemnity. The Rights Agent shall be liable hereunder only for its own
gross negligence, willful misconduct or bad faith. Subject to Section 6.6 below,
the Company agrees to indemnify the Rights Agent and save it harmless against
any and all liabilities, including judgments, costs and reasonable counsel fees,
for anything done or omitted by the Rights Agent in the execution of this
Agreement except as a result of the Rights Agent’s gross negligence, willful
misconduct, or bad faith.

 

6.4.3. Exclusions. The Rights Agent shall have no responsibility with respect to
the validity of this Agreement or with respect to the validity or execution of
any Right (except its countersignature thereof); nor shall it be responsible for
any breach by the Company of any covenant or condition contained in this
Agreement or in any Right; nor shall it by any act hereunder be deemed to make
any representation or warranty as to the authorization or reservation of any
Common Stock to be issued pursuant to this Agreement or any Right or as to
whether any Common Stock will when issued be valid and fully paid and
nonassessable.

 

6.5. Acceptance of Agency. The Rights Agent hereby accepts the agency
established by this Agreement and agrees to perform the same upon the terms and
conditions herein set forth.

 

6.6 Waiver. The Rights Agent hereby waives any right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of the date hereof, by and between the Company and the
Rights Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever.

 

7. Miscellaneous Provisions.

 

7.1. Successors. All the covenants and provisions of this Agreement by or for
the benefit of the Company or the Rights Agent shall bind and inure to the
benefit of their respective successors and assigns.

 

7.2. Notices. Any notice, statement or demand authorized by this Agreement to be
given or made by the Rights Agent or by the holder of any Right to or on the
Company shall be sufficiently given when so delivered if by hand or overnight
delivery or if sent by certified mail or private courier service within five
days after deposit of such notice, postage prepaid, addressed (until another
address is filed in writing by the Company with the Rights Agent), as follows:

 

Forum Merger Corporation

135 East 57th Street, 8th Floor

New York, NY 10022

Attention: David Boris

 



 5 

 

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any Right or by the Company to or on the Rights Agent shall be
sufficiently given when so delivered if by hand or overnight delivery or if sent
by certified mail or private courier service within five days after deposit of
such notice, postage prepaid, addressed (until another address is filed in
writing by the Rights Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Compliance Department

 

with a copy to:

 

EarlyBirdCapital, Inc.

366 Madison Avenue, 8th Floor

New York, New York 10017

Attention:

 

7.3. Applicable Law. The validity, interpretation, and performance of this
Agreement and of the Rights shall be governed in all respects by the laws of the
State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 7.2 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company in any action, proceeding or claim.

 

7.4. Persons Having Rights under this Agreement. Nothing in this Agreement
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the registered holders of the
Rights and, for the purposes of Sections 3.1, 7.4 and 7.8 hereof, the
Representative, any right, remedy, or claim under or by reason of this Agreement
or of any covenant, condition, stipulation, promise, or agreement hereof. The
Representative shall be deemed to be a third-party beneficiary of this Agreement
with respect to Sections 3.1, 7.4 and 7.8 hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Agreement shall be for
the sole and exclusive benefit of the parties hereto (and the Representative
with respect to the Sections 3, 7.4 and 7.8 hereof) and their successors and
assigns and of the registered holders of the Rights. The provisions of this
Section 7.4 may not be modified, amended or deleted without the prior written
consent of the Representative.

 

7.5. Examination of the Right Agreement. A copy of this Agreement shall be
available at all reasonable times at the office of the Rights Agent in the
Borough of Manhattan, City and State of New York, for inspection by the
registered holder of any Right. The Rights Agent may require any such holder to
submit his, her or its Right for inspection by it.

 

7.6. Counterparts. This Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

7.7. Effect of Headings. The Section headings herein are for convenience only
and are not part of this Agreement and shall not affect the interpretation
thereof.

 

7.8 Amendments. This Agreement may be amended by the parties hereto without the
consent of any registered holder for the purpose of curing any ambiguity, or of
curing, correcting or supplementing any defective provision contained herein or
adding or changing any other provisions with respect to matters or questions
arising under this Agreement as the parties may deem necessary or desirable and
that the parties deem shall not adversely affect the interest of the registered
holders. All other modifications or amendments shall require the written consent
or vote of the registered holders of a majority of the then outstanding Rights.
The provisions of this Section 7.8 may not be modified, amended or deleted
without the prior written consent of the Representative.

 

7.9 Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

[Signature Page Follows]

 



 6 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

  



  FORUM MERGER CORPORATION         By: /s/ David Boris                
Name:  David Boris     Title:  Co-Chief Executive Officer         CONTINENTAL
STOCK TRANSFER & TRUST COMPANY         By: /s/ Henry Farrell     Name:  Henry
Farrell     Title:  Vice President



 

[Signature Page to Right Agreement]

 

 

7

 

 

